DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 07/29/2020 by Applicant, wherein Claims 1, 10 and 19 are three/3 independent claims reciting method, non-transitory computer-readable storage medium and apparatus claims with Claims 2-9, 11-18 and 20 dependent on said three/3 independent claims respectively.        
Three/3 IDSs have been filed by the Applicant so far on 10-06-2021, 12-29-2021 and 06-22-2022 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 29 JULY 2020 for its original application of the same date that is titled:           “Intelligent Vehicle Hotspot”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the applicant regards as his invention.       


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---        
Dependent Claim 4, line 5 recites a limitation “the accessory” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner requests that said limitation be modified to clarify if it is “the first accessory” or “the second accessory”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 13, line 6 recites a limitation “the accessory” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner requests that said limitation be modified to clarify if it is “the first accessory” or “the second accessory”, or a similar modification of the Applicant’s own choice.            
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 10 and 19 are independent method, non-transitory computer-readable storage medium and apparatus claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of identifying a first accessory at a vehicle to sense (detect) operations of a vehicle, identifying a normal operating range, receiving the  sensed vehicle operational data, and identifying the sensed vehicle operational data and sending a recommendation.  In other words, the claim describes a procedure for sensing/ detecting if vehicle operational data is within normal operating range and recommending actions to return to normal operating range.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts;  legal obligations;  advertising, marketing or sales activities or behaviors;   business relations), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of identifying a corrective action that would result in the sensed vehicle operational data.  These elements are considered extra-solution activities.  The accessories and sensing devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (identifying that the sensed operational data is out of the normal operating range).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.   Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of identifying that the sensed operational data is out of the normal operating range, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these accessories &/or sensing devices (sensors) are anything other than generic processors and the  Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, the Applicant’s own Specification states --- {[0017] Methods and apparatus consistent with the present disclosure may collect and organize vehicle data.  This data may be associated with one or more accessories operational at the vehicle.  Each of the accessories may be a factory installed accessory, be an after market accessory added to the vehicle, or combination thereof.  Computing devices may be communicatively coupled to a diagnostic or data collection system of a vehicle. These computing devices may also be communicatively coupled to servers that store operational information at a database or may communicate with websites of accessory manufactures or service providers. Program applications operational on a computing device may be downloaded from a server such that functionality of an automated vehicle assistant may be upgraded or expanded.  A vehicle assistant may monitor parameters of a vehicle and identify that a vehicle needs to be serviced when current vehicle operating conditions do not correspond to required or desired operational operating conditions.         [0018] FIG. 1 illustrates an intelligent vehicle monitoring, reporting, recommendation, and payment system.  The system of FIG.1 monitors the performance of a vehicle and may automatically provide recommendations to vehicle owners and drivers regarding issues associated with the operation of their vehicle.  The system comprises of a vehicle 105, such as a car, motorcycle, truck, van or RV, that has on an on board diagnostic version 2 (OBD- II) port but lacks factory-installed communications equipment.  The vehicle 105 includes a dash digital video recorder (DVR) 110 or dashcam. DVR 110 may be referred to as a dashboard camera, car DVR, driving recorder, or event data recorder (EDR) that may continuously record the view through a vehicle's front windscreen and sometimes rear or other windows.  Some dashcams include a camera to record the interior of the car by capturing images that span 360 degrees.  Such an inside camera may be constructed in the form of a ball.  Dashcams may also be able to automatically send pictures and video to other computing devices that may be external to a vehicle. Apparatus consistent with the present disclosure may received data from dashcams even when those apparatus are located at a vehicle that includes the dashcam.”} --- 
indicates that the concept of identifying that the sensed operational data is out of the normal operating range is conventional.  Accordingly, a conclusion that the afore-mentioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent non-transitory computer-readable storage medium Claim 10 and independent apparatus Claim 19, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-9, further narrow the independent method Claim 1 with additional steps and limitations (e.g., retrieving the normal operating range data from another computing device;  identifying a second accessory to sense a second set of vehicle operational data;  polling the first accessory for operational data;  identifying a server to provide vehicle operational data;  identifying a vendor to perform the recommended corrective action;  service is performed by the vendor;  & providing a payment authorization to the vendor), and do not resolve the issues raised in rejection of the independent method Claim 1.  Similarly, dependent non-transitory computer-readable storage medium Claims 11-18 and dependent apparatus Claim 20 also further narrow their independent Claims 10 and 19, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.               
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2001/ 0039509 filed by Dar et al. (hereinafter “Dar”) in view of Pub. No. US 2015/ 0278933 filed by Barfield Jr., James Ronald (hereinafter “Barfield”), and further in view of US Patent No. 8,694,328 issued to Gormley, Joseph (hereinafter “Gormley”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Dar teaches ---           
1.     A method for monitoring operations at a vehicle, the method comprising:       
identifying a first accessory at a vehicle that senses vehicle operational data;        
(see at least:  Dar Abstract and Summary of the Invention in paras [0009]-[0109]; & paras [0048] --[0049] about {“[0048] In accordance with a preferred embodiment of the present invention, the billing data includes vehicle insurance billing data wherein the only variables, sensed by the on-board vehicle sensor, which are considered in the billing data are duration of vehicle operation and time of day or night of vehicle operation. ……… [0049] Alternatively, the billing data may include vehicle insurance billing data wherein the only variables, sensed by the on-board vehicle sensor, which are considered in the billing data are duration of vehicle operation and location of the vehicle during the vehicle operation.”};  which together are the same as claimed limitations above)          



Dar teaches ---           
identifying (a normal operational range) of the sensed vehicle operational data of the 
first accessory;          
(see at least:  Dar ibidem and citations listed above;  & para [0012] about {“The data processor may include a vehicle insurance billing data processor.  In such a case, the billing data includes vehicle insurance billing data wherein the only variables, sensed by the on-board vehicle sensor, which are considered in the billing data are duration of vehicle operation and time of day or night of vehicle operation.  …”};  which together are the same as claimed limitations above)      

Dar teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a normal operational range’.  However, Barfield teaches it explicitly.            
(see at least:   Barfield Abstract;  & para [0062] about {“In one implementation, audio data used to perform the audio analysis may be obtained from vehicles during normal operation of the vehicles.  For example, in-vehicle device 225, of a particular vehicle, may occasionally record, using microphone 360, a sample of audio data (e.g., a five second sample).  In-vehicle device 225 may upload the audio data to remote server 250 which may aggregate audio data from a number of vehicles. Server 250 may analyze the audio data to determine “normal” engine sounds for vehicles (e.g., vehicles of the same make, model, similar engines, etc.).  Alternatively, the analysis of the audio data may be performed “locally,” such as by in-vehicle device 225 or by mobile device 230 of the user.”};  & para [0074] about {“…. For example, in-vehicle device 225 may operate during the normal course of operation of a vehicle.  In-vehicle device 225 may occasionally transmit diagnostic information, including recorded audio data, to remote server 250.  Remote server 250 may apply the relevant audio models and, when an abnormal condition is detected, alert the user associated with vehicle 220.”};  & para [0077] about {“As previously mentioned, acceleration data, in addition to or alternatively to audio data, may also be obtained from in-vehicle device 225.  The acceleration data may be used to generate reports based on an analysis of the acceleration data.  As with the audio data, in one implementation, the acceleration data used to perform the acceleration analysis may be obtained from vehicles during normal operation of the vehicles. …… Server 250 may analyze the acceleration data to determine “normal” engine acceleration patterns and/or to determine whether a vehicles suspension system or ride quality is abnormal.”};  & para [0088] about {“…… For example, in-vehicle device 225 may operate during the normal course of operation of a vehicle.  In-vehicle device 225 may occasionally transmit diagnostic information, including recorded acceleration data, to remote server 250.  Remote server 250 may apply the relevant acceleration models and, when an abnormal condition is detected, alert the user associated with vehicle 220.”};  & Claim 18 for normal operation of a/the vehicle;  which together are the same as claimed limitations above to include ‘a normal operational range’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Dar with teachings of Barfield.  The motivation to combine these references would be to facilitate systems & methodologies for providing and effecting payment for vehicle parking services and other types of vehicle-related services (see paras [0004] & [0007] of Dar), and to facilitate OBD devices (on a vehicle) that may include a wireless transceiver to connect, for example, to a cellular wireless network, which may allow the OBD devices to transmit information relating to the operation of the vehicle (see para [0002] of Barfield).           


Dar and Barfield teach ---           
receiving the sensed vehicle operational data from the first accessory;          
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           


Dar and Barfield teach ---           
identifying that the sensed vehicle operational data of the first accessory is out of the normal operating range;   and        
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above;  & paras [0074] & [0088] cited above for when an abnormal condition is detected;  & para [0077] cited above for ride quality is abnormal;  which together are the same as claimed limitations above to include ‘out of the normal operating range’)        


Dar and Barfield teach ---           
sending (a recommendation that identifies a corrective action) that would result in the 
sensed vehicle operational data of the first accessory being within the normal operating 
range.            
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           

Dar and Barfield teach as disclosed above, but it may not explicitly disclose about ‘a recommendation that identifies a corrective action’.  However, Gormley teaches them explicitly.            
(see at least:   Gormley Abstract and Brief Summary of the Invention in C1,~L46 to C3,~L25;  & C36,~L56 to C37,~L5 about {“The service coordinator 212 may also have access to repair and diagnostics algorithms 214, which may be analyzed for diagnostic and repair purposes. For example, a control and interconnection system 24 may enter communication with the trouble analysis server 202 to diagnose a problem. The control and interconnection system 24 may provide the trouble analysis server 202 with a series of symptoms or other known conditions, root causes of problems, or identifications of known problems. The trouble analysis server 202 may then interact with the service coordinator 212, which may consult the repair and diagnostic algorithms 214 to recommend diagnosis, suggest appropriate actions, or otherwise take corrective measures. The service coordinator 212 may also consult with a servicing database 216, such as to locate appropriate local service centers qualified to perform the diagnosed repair. The servicing database 216 may further provide real-time anticipation and interactive diagnostics support.”};  &C37,~L16-32 about {“Referring to FIG. 12, as noted above, the control and interconnection system 24 installed in the vehicle may be equipped with a trouble/concern mode 232 that includes a monitor 234 to detect, predict, query &/or probe, receive or otherwise obtain information about vehicle systems to determine trouble or the potential for trouble compared to normal operation, such as by using an onboard trouble analysis component 236. ……”};   which together are the same as claimed limitations above to include ‘a recommendation that identifies a corrective action’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Dar and Barfield with teachings of Gormley.  The motivation to combine these references would be to facilitate systems & methodologies for providing and effecting payment for vehicle parking services and other types of vehicle-related services (see paras [0004] and [0007] of Dar), and to facilitate OBD devices (on a vehicle) that may include a wireless transceiver to connect, for example, to a cellular wireless network, which may allow the OBD devices to transmit information relating to the operation of the vehicle (see para [0002] of Barfield), and to provide systems and methods for providing customized and/or personalized vehicle pre-acquisition activities, and for vehicle post-acquisition activities, including for example, vehicle customization and personalization and/or providing vehicle-related services (see C1,~L15-20 of Gormley).             




Dependent Claims 2-8 are rejected under 35 USC 103 as unpatentable over Dar  in view of Barfield and Gormley as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Dar, Barfield and Gormley teach ---          
2.   The method of claim 1, further comprising:         
identifying that information relating to the normal operational range of the sensed vehicle operational data is not stored at a memory;   and   
retrieving the normal operating range of the sensed vehicle operation data from another computing device.            
(see at least:   Dar ibidem and citations listed above;  & para [0132] about {“FIG. 1B also illustrates a GPS-based system for effecting payment for parking without requiring any driver intervention.  As shown in FIG. 1B, a vehicle 200 equipped with a GPS receiver 202 or similar location determining device is parked by a driver.  Without requiring any intervention by the driver, a parking recorder 204, receiving a location input from GPS receiver 202, records data relating to the parking location, the date and the start time of parking.”};  which together are the same as claimed limitations above to include ‘not stored at a memory’)         
(see at least:   Barfield ibidem and citations listed above;  & para [0041] about {“… In-vehicle device 225 may perform certain operations that implement processes relating to obtaining and transmitting data (such as location data determined by GPS component 330, audio data sensed by microphone 360, and/or acceleration data sensed by accelerometer 370) to an external device, such as remote server 250. …”};  which together are the same as claimed limitations above)     
(see at least:   Gormley ibidem and citations listed above;  & C14,~L38-50 about {“The data logging device may comprise any device capable of reading or otherwise obtaining information from the vehicle.  As an example, the data logging device 104, e.g., a chip recorder, flight recorder, vehicle evaluation device or other data recorder is optionally installed in the test drive vehicle to sense, measure or otherwise collect performance measures, e.g., parameters related to vehicle performance.  For example, the data logging device 104 may be installed in the vehicle's ODBII socket.  An exemplary data recording device may comprise for example, the CarChip by Davis Instruments Corp. of Hayward, Calif., USA.  Alternatively, the data logging device 104 may connect into a network of the vehicle, e.g., the vehicle's control area network (CAN) bus.”};  which together are the same as claimed limitations above to include ‘not stored at a memory’)                



With respect to Claim 3, Dar, Barfield and Gormley teach ---          
3.   The method of claim 1, further comprising:      
identifying a second accessory at the vehicle that senses a second set of vehicle operational data;          
identifying a normal operational range of the sensed vehicle operational data of the second accessory;   and          
receiving the sensed vehicle operational data from the second accessory.       
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above;  & C23,~L49-54 about {“A second 
characterization of supervisory control relates to overseeing and/or controlling the actions of the various processes and functions performed by components of the control and interconnection system 24 to facilitate interaction between otherwise independent peripheral and vehicle specific devices and components.”};  & C24,~L42-53 about {“Referring to FIG. 5, a block diagram illustrates an exemplary view of select features of the control and interconnection system. The system interface(s) 28 may be broken down into a peripheral interface 28A, a user interface 28B and a vehicle interface 28C. The peripheral interface 28A is utilized to communicate with peripheral devices 93. As an example, the control and interconnection system 24 may exchange data with a peripheral device 93, integrate information from the peripheral device 93 in making vehicle decisions and/or the peripheral device interface 28A may be used to communicate personalization information to the peripheral device for customized control and/or supervision thereof.”};  which together are the same as claimed limitations above to include ‘a second accessory’)            



With respect to Claim 4, Dar, Barfield and Gormley teach ---          
4.   The method of claim 1, further comprising:          
polling the first accessory for the normal operation range of the sensed vehicle operational data;   and          
receiving the normal operation range of the sensed vehicle operational data from the accessory.          
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above;  & C13,~L22-42 about {“…… As an example, the Digi-Drive representative 22 may review and analyze resources external to the vehicle, such as vehicle survey and rating resources that provide information related to vehicle type, competitive vehicle types and/or similar vehicle types, such as may be published by private and government controlled vehicle related organizations. …”};  & C35,~L1-13 about {“…. With onboard monitoring systems of the vehicle operating status, such as integrated into the control and interconnection system 24, the status of the vehicle can be periodically surveyed and problems may be detected, such as by detecting low pressure in the tires, brake drag, engine timing abnormalities etc.”};  which together are the same as claimed limitations above)           



With respect to Claim 5, Dar, Barfield and Gormley teach ---          
5.   The method of claim 1, further comprising:      
identifying a server that can provide the normal operation range of the sensed vehicle operational data;   and      
receiving from the server the normal operation range of the sensed vehicle operational data.            
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above;  & para [0062] about {“… In-vehicle device 225 may upload the audio data to remote server 250 which may aggregate audio data from a number of vehicles.  Server 250 may analyze the audio data to determine “normal” engine sounds for vehicles (e.g., vehicles of the same make, model, similar engines, etc.).”};  & para [0077] about {“… in one implementation, the acceleration data used to perform the acceleration analysis may be obtained from vehicles during normal operation of the vehicles.  For example, in-vehicle device 225, of a particular vehicle, may occasionally record, using accelerometer 370, a sample of acceleration data (e.g., a five second sample).  In-vehicle device 225 may upload the acceleration data to remote server 250 which may aggregate acceleration data from a number of vehicles.  Server 250 may analyze the acceleration data to determine “normal” engine acceleration patterns and/or to determine whether a vehicles suspension system or ride quality is abnormal.”};  which together are the same as claimed limitations above)        
(see at least:   Gormley ibidem and citations listed above)          



With respect to Claim 6, Dar, Barfield and Gormley teach ---          
6.   The method of claim 1, further comprising:       
identifying a vendor that can perform the recommended corrective action;   and 
sending a communication that automatically books the vendor to perform the recommended corrective action.  
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above;  & C37,~L6-15 about {“The service coordinator 212 may also provide information back to the system controller 30 of the vehicle's control and interconnection system 24 via the trouble analysis server 202 so as to enhance, update, repair, reprogram, or otherwise make available repair and/or diagnostic information to the vehicle.  The trouble analysis server 202 may also communicate with other sources, such as third-party diagnostics, servicing and support such as roadside assistance 218, emergency assistance 220 or through other partners linked to emergency and response types of systems, etc.”}; & C37,~L64 to C38,~L6 about {“Moreover, as noted above, the service may be validated, for example, by using the control and interconnection system 24 and its corresponding interface to sensor inputs and outputs, bus and/ or port connections, etc., of the vehicle to verify that the appropriate corrective action has been successfully completed.  However, with a successful vehicle repair completed, the data center 18 may further be utilized to ensure that the client is satisfied with services provided by the Digi-Drive enterprise 10, by third-party providers, such as repair shops, roadside assistance providers etc.”};  which together are the same as claimed limitations above)               
Examiner third-party providers taught by Gormley are the same as claimed ‘vendor’.  



With respect to Claim 7, Dar, Barfield and Gormley teach ---          
7. The method of claim 6, further comprising identifying that the vendor is an authorized vendor, wherein the service is performed by the vendor based on the identification that the vendor is the authorized vendor.  
(see at least:   Dar ibidem and citations listed above)          
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above to include C37 & C38 cited in Claim 6 for ‘vendor’)          



With respect to Claim 8, Dar, Barfield and Gormley teach ---          
8. The method of claim 7, further comprising providing a payment authorization to the authorized vendor.         
(see at least:   Dar ibidem and citations listed above;  & paras [0121]-[0123] about {“FIGS. 13A, 13B and 13C are simplified pictorial illustrations of three alternative embodiments of vehicle-related services payment systems and methodologies constructed and operative in accordance with another preferred embodiment of the present invention; …… FIGS. 14A, 14B and 14C are simplified block diagram illustrations of three alternative embodiments of payment systems and methodologies constructed and operative in accordance with another preferred embodiment of the present invention and corresponding to FIGS. 13A, 13B & 13C respectively;  and…… FIGS. 15A, 15B and 15C are simplified flow charts illustrating the operation of the three alternative embodiments of payment systems and methodologies of FIGS. 13A & 14A, 13B & 14B and 13C & 14C respectively.”};  which together are the same as claimed limitations above to include ‘a payment authorization’)                   
Examiner notes that Dar’s teaching of payment authorization at a gas station (vendor) is illustrated in FIGs. 13A/13B/13C.        
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above to include C37 & C38 cited in Claim 6 for ‘vendor’)           




Dependent Claim 9 is rejected under 35 USC 103 as unpatentable over Dar  in view of Barfield and Gormley as applied to the rejection of Claims 1-8 above, and further in view of Pub. No. US 2009/ 0076949 filed by Olliphant et al. (hereinafter “Olliphant”), and as described below for each claim/ limitation.             

With respect to Claim 9, Dar, Barfield and Gormley teach ---          
9. The method of claim 7, further comprising sending (warranty information) to the authorized vendor, wherein the authorized vendor is compensated for the performance of the service based on (the warranty information).
(see at least:   Dar ibidem and citations listed above to include paras [0121]-[0123] cited in Claim 8 for ‘payment (compensated) authorization’)          
(see at least:   Barfield ibidem and citations listed above)           
(see at least:   Gormley ibidem and citations listed above to include C37 & C38 cited in Claim 6 for ‘vendor’)          

Dar, Barfield and Gormley teach as disclosed above, but it may not explicitly disclose about ‘warranty information’ and ‘the warranty information’.  However, Olliphant teaches it explicitly.            
(see at least:   Olliphant Abstract and Summary in paras [0008]-[0015];  & para [0039] about {“Warranty management server 135 may be implemented to serve relevant warranty information in response to warranty information requests by payment server provider server 170 as further described herein.  In various embodiments, warranty management server 135 may be operated, for example, by a merchant, a payment service provider, a warranty provider, or other appropriate entities.”};  & para [0073] about {“Payment service provider server 170 then passes a request to warranty management server 135 requesting warranty information corresponding to the matching items (step 640). …… Also in step 650, warranty management server 135 passes such warranty information to payment service provider 170.”};  & para [0074] about {“In step 660, payment service provider server 170 calculates the warranty expiration date associated with the requested item.  Because the purchase date of the item may be stored by payment service provider server 170 as part of transaction records 195, payment service provider server 170 can proceed to calculate the warranty expiration date using the purchase date and the warranty information received from warranty management server 135.”};  which together are the same as claimed limitations above to include ‘warranty information’ and ‘the warranty information’)      




With respect to Claims 10-18, the limitations of these arrangement claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Dar, Barfield, Gormley and Olliphant, because the limitations of these non-transitory computer-readable storage medium Claims 10-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.                    


With respect to Claims 19-20, the limitations of these apparatus claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Dar, Barfield, Gormley and Olliphant, because the limitations of these apparatus Claims 19-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.                    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691